DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention Group I, claims 1-8 and 11-15, in the reply filed on 06/29/2021 is acknowledged. Although Applicants state traverse, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B-F, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2021.
Claim Interpretations
The “An open mask” of claim 1, open is considered as a mask having one or more openings. “Open” is not considered as a verb (capable of open and close) or the mask is completely open. If Applicants do not agree with the term, please state the intended meaning and the support for such meaning in Applicant’s Specification.

The “a half-etched portion”, how this portion is formed, by etching or other mechanical means, is a product by process claim. See MPEP 2113.



The “a base plate having a protruding film layer; and the open mask according to claim 1, wherein an orthographic projection of the protruding film layer onto the base plate is located in an orthographic projection of the half-etched portion of the open mask onto the base plate“ of claim 8, the base plate substrate where the film layer is formed is not part of the mask apparatus. How to use the mask and substrate/base plate together is an intended use of the apparatus and does not have weight in the apparatus claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10, and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-7, 10, and 12-15 each recites “approximately” something, it is not clear how close the value to the cited value is considered as “approximately”, especially “greater than or equal to” meant to be very precise.

Claims 3-7, 10, and 12-15 will be examined inclusive a large degree of deviation from the cited value.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou (CN 108179379, from IDS, hereafter ‘379).
‘379 teaches all limitations of:
	Claim 1: a mask plate and mask plate preparation method, total etching area of the mask comprises a plurality of opening unit (abstract, the claimed “An open mask comprising”):
As shown in FIG. 3, the third embodiment of the present invention a mask 1 not etched region 22 adjacent to the periphery of the opening unit 11 is set (page 4, 6th complete paragraph, Fig. 3 shows the opening units 11 are in an array, the claimed “a plurality of unit elements arranged in an array, each unit element comprising an open area and a non-open area”), semi-etching region 13 refers to the mask substrate is etched away by etching operation area with a certain thickness (page 3, 10th complete paragraph, the claimed “the non-open area comprising a half-etched portion”, the not etched region 22 is the claimed “and a material reserved portion”),
Fig. 3 shows the claimed “wherein: in at least one unit element of the plurality of unit elements, the material reserved portion is located around the open area of the at least one unit element, and the half-etched portion is isolated from the open area by the material reserved portion”.
Claim 8: FIG. 4 is the actual application diagram of the mask plate of the third embodiment of the invention. As shown in FIG. 4, in the actual deposition process, the mask 1 is placed on the frame 4, after deposition of the glass substrate 3 on the mask 1 (page 4, 8th complete paragraph, substrate 3 is the claimed “comprising: a base plate”, claim 1, wherein an orthographic projection of the protruding film layer onto the base plate is located in an orthographic projection of the half-etched portion of the open mask onto the base plate”)
	Claims 2 and 11: Fig. 3 also shows the semi-etching region 13 is continuous, the claimed “wherein each unit element and its adjacent unit element have their half-etched portions adjoining each other”.
Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (CN 2016106270802, publication date 06/28/2017, hereafter ‘802, US 20190144986 is cited as English translation, hereafter ‘986).
‘802 teaches all limitations of:
	Claim 1: MASK PLATE, MASK PLATE ASSEMBLY INCLUDING MASK PLATE (title), The mask plate is used in evaporating to the display substrate, and includes a plurality of grooves arranged in an array form and on a surface of the mask plate. An opening is arranged in the middle of each of the grooves, and the opening corresponds to a display region of a display substrate (abstract, the claimed “An open mask comprising”):
a mask plate 2 includes a plurality of grooves 201 arranged in an array form and on a surface of the mask plate 2. An opening 202 is arranged in the middle of each of the grooves 201, and each opening 202 corresponds to one of the display regions 101 nd sentence, the claimed “a plurality of unit elements  arranged in an array, each unit element comprising an open area and a non-open area”), the groove 201 may be formed through a half-etching process ([0040]), as shown in FIGS. 3A and 3B, a protrusion 31 is formed around an outer peripheral edge of the opening 202. Due to the protrusion 31 arranged around the outer peripheral edge of the opening 202, an edge of the opening 202 is thick, which may further ensure the mask plate 2 not to wrinkle under stretching. In addition, when the mask plate 2 and the fine metal mask FMM are used together to evaporate to the display substrate 1, due to the protrusion 31, … the fine metal mask FMM is attached to the surface of the mask plate 2 arranged with the grooves 201 and stacked on the mask plate 2 ([0044], 2nd sentence, the claimed “the non-open area comprising a half-etched portion and a material reserved portion: wherein in at least one unit element of the plurality of unit elements, the material reserved portion is located around the open area of the at least one unit element, and the half-etched portion is isolated from the open area by the material reserved portion” as shown in Fig. 2).
Claim 6: the protrusion 31 has a width ranging from 1 to 1.5 millimeters ([0045], the claimed “wherein a width of the material reserved portion is greater than or equal to approximately 0.5mm”).
Claim 8: MASK PLATE, MASK PLATE ASSEMBLY INCLUDING MASK PLATE (title), The mask plate is used in evaporating to the display substrate, and includes a plurality of grooves arranged in an array form and on a surface of the mask plate. An opening is arranged in the middle of each of the grooves, and the opening corresponds claim 1, wherein an orthographic projection of the protruding film layer onto the base plate is located in an orthographic projection of the half-etched portion of the open mask onto the base plate”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘379, in view of Wang et al. (CN 107099770, from IDS, hereafter ‘770).
In case Applicants argue that the base plate and its coated feature are not an intended use of the apparatus for the limitations:
Claim 8: a base plate having a protruding film layer; and the open mask according to claim 1, wherein an orthographic projection of the protruding film layer onto the base plate is located in an orthographic projection of the half-etched portion of the open mask onto the base plate.

‘770 is analogous art in the field of The Mask Plate, Manufacturing Method Thereof And Using The Vapour Deposition Method (title) the mask plate 02 includes an opening plate 20, the opening plate 20 a through the opening plate 20 the opening 21 and the opening 21 of the shielding part 22 … the shielding part 22 is provided with a groove 22a, the depth d1 of the groove 22a is less than the shielding part 22 of thickness d2 (Figs. 2a-2b, page 4, 4th complete paragraph). Fig. 3 of ’770 shows that protruding film layer 131, 132 are aligned with the grooves 22a for processing, for the purpose of avoiding to be evaporated substrate grains generated at the bump (abstract). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied mask of ‘379 with a 

Claim 11 rejection is discussed above.
Alternatively, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘802, in view of ‘770.
In case Applicants argue that the base plate and its coated feature are not an intended use of the apparatus for the limitations:
Claim 8: a base plate having a protruding film layer; and the open mask according to claim 1, wherein an orthographic projection of the protruding film layer onto the base plate is located in an orthographic projection of the half-etched portion of the open mask onto the base plate.

‘770 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied mask of ‘802 with a substrate according to Fig. 3 of ‘770, for the purpose avoiding to be evaporated substrate grains generated at the bump, as taught by ‘770 (abstract).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘802, in view of ‘379 (optionally with ‘770 for claims 11 and 15).
‘802 further teaches that a distance between two adjacent grooves 201 is 1 to 2 millimeters … It can be understood that, in practical applications, the distance between 
Claims 2 and 11: wherein each unit element and its adjacent unit element have their half-etched portions adjoining each other.

‘379 is analogous art in the field of a mask plate and mask plate preparation method, total etching area of the mask comprises a plurality of opening unit … a mask plate by way of half etching region around the opening unit is set so that the adhered to the evaporation residual particles on the glass substrate in the transmission process of the glass substrate falls into the mask plate of the semi-etching region range, so as to effectively prevent the residual particles during the evaporation process to mask or evaporation of the product damage, and effectively improves the yield rate of evaporation (abstract). Fig. 3 of ‘379 shows that the half-etched area is continuous (distance of zero). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the distance of two adjacent grooves 201 of ‘802 to zero, as taught by ‘379, for the purpose of effectively prevent the residual particles during the evaporation process to mask or evaporation of the product damage, and effectively improves the yield rate of evaporation, as taught by ‘379 (abstract).


Claims 7 and 15: the protrusion 31 has a width ranging from 1 to 1.5 millimeters ([0045], therefore, two protrusions 31 plus other distance would have been “wherein a sum of widths of the half-etched portions of each unit element and its adjacent unit element is greater than or equal to approximately 0.5 mm”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘379, in view of Sanuy et al. et al. (US 20110033726, hereafter ‘726).
‘379 is silent on the thickness of the mask and does not teach the limitations of:
Claim 3: wherein a thickness of the material reserved portion is approximately 145-155 [Symbol font/0x6D]m.

‘726 is analogous art in the field of SELF-ALIGNED METAL MASK ASSEMBLY FOR SELECTIVELY DEPOSITING THIN FILMS ON MICROELECTRONIC SUBSTRATES AND DEVICES, AND METHOD OF USE (title) via evaporation ([0002], 3rd sentence). ‘726 teaches that there are a large number of thicknesses available, having chosen a mask of 150 microns ([0031], 6th sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted mask thickness of 150 [Symbol font/0x6D]m, as taught by ‘726, as the thickness of the mask 1 of ‘379, for its suitability with predictable result. The selection of something based on its known suitability for its prima facie case of obviousness. MPEP 2144.07.
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘802, as being applied to claim 1 rejection above, in view of ‘726 (optionally with ‘770 for claims 12-14).
‘802 is silent on the thickness of the mask and does not teach the limitations of:
Claim 3: wherein a thickness of the material reserved portion is approximately 145-155 [Symbol font/0x6D]m.


‘726 is analogous art in the field of SELF-ALIGNED METAL MASK ASSEMBLY FOR SELECTIVELY DEPOSITING THIN FILMS ON MICROELECTRONIC SUBSTRATES AND DEVICES, AND METHOD OF USE (title) via evaporation ([0002], 3rd sentence). ‘726 teaches that there are a large number of thicknesses available, having chosen a mask of 150 microns ([0031], 6th sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted mask thickness of 150 [Symbol font/0x6D]m, as taught by ‘726, as the thickness of the mask 1 of ‘379, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.


Claims 4-5 and 13-14: a depth of the groove 201 is one-half of a thickness of the mask plate 2 ([0047], 2nd sentence, by the use of 150 [Symbol font/0x6D]m mask of ‘726, therefore, 150 [Symbol font/0x6D]m/2 = 75 [Symbol font/0x6D]m,  the claimed “wherein a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is at least approximately 10 [Symbol font/0x6D]m” of claims 4 and 13 and “wherein a thickness of the half-etched portion is approximately 70-80 [Symbol font/0x6D]m” of claims 5 and 14).
	
	Claim 12 is rejected for substantially same reason as claims 3 and 6 rejection above.

Note ‘770 also teaches that the depth d1 of the groove 22a is greater than 4 microns, the height of second bank 132 is 3.5 to -4, the groove 22a corresponding to the second bank 132 under the condition that, for example, the depth d1 of the groove 22a is greater than 3.5. comprehensively considering, for example, the depth d1 of the groove 22a is greater than 3.5. Based on this, the mask plate 02 of the shielding part 22 is usually 100 microns thick, so the depth of the groove 22a is less than 100 (page 6, 2nd complete paragraph), the depth of the groove is greater than 3.5 micron and less than 100 micron (page 2, 2nd last complete paragraph, limitations of claims 4 and 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716